

113 S1547 IS: Veterans Dialysis Pilot Program Review Act of 2013
U.S. Senate
2013-09-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS1st SessionS. 1547IN THE SENATE OF THE UNITED STATESSeptember 25 (legislative day, September 24), 2013Mr. Burr introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo require the Secretary of Veterans Affairs to review
		  the dialysis pilot program implemented by the Department of Veterans Affairs
		  and submit a report to Congress before expanding that program, and for other
		  purposes. 1.Short titleThis Act may be cited as the
			 Veterans Dialysis Pilot Program Review
			 Act of 2013.2.Limitation on
			 expansion of dialysis pilot program(a)LimitationThe Secretary of Veterans Affairs shall not
			 expand the dialysis pilot program to any facility that is not an initial
			 facility until after the date that—(1)the Secretary has
			 implemented the dialysis pilot program at each initial facility for a period of
			 not less than two years;(2)an independent
			 analysis of the dialysis pilot program has been conducted at each initial
			 facility; and(3)the report
			 required by subsection (b) has been submitted.(b)ReportNot
			 later than 60 days after the date of the completion of the independent analysis
			 required by subsection (a)(2), the Secretary shall submit to Congress a report
			 that—(1)includes the
			 results of that independent analysis; and(2)addresses any
			 recommendations with respect to the dialysis pilot program provided in a report
			 prepared by the Government Accountability Office.(c)DefinitionsIn this section:(1)Dialysis pilot
			 programThe term dialysis pilot program means the
			 pilot demonstration program established by the Secretary in 2009 to provide
			 dialysis care to patients at certain outpatient facilities operated by the
			 Department of Veterans Affairs.(2)Initial
			 facilityThe term initial facility means one of the
			 four outpatient facilities identified by the Secretary to participate in the
			 dialysis pilot program prior to the date of the enactment of this Act.